WOODRUFF, Circuit Judge.
The decision I have felt constrained to make in the case of The Edith [Case No. 4,2S3], in which an opinion is herewith filed, is conclusive against the libellant in this case. That opinion, mutatis mutandis, must be taken as my opinion herein. It differs only in the form of proceeding, the absence of any bond taken on the attachment in the state court, and the fact that the libel herein was filed since the new 12th rale in admiralty, of 1S72, was adopted. Neither of these differences can affect the result; and it may well be added, that, by their new rale, the supreme court did not intend to revive claims which were almost barred by the statute of limitations, and to make them liens, either directly or by implication, upon vessels, so as to cut off the rights of mortgagees and subsequent purchasers of the ship, whose title had. been perfected or acquired before the rule was adopted.
Let the libel be dismissed, with costs, in accordance with the decision appealed from.